Filed 7/27/22 In re K.S. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 In re K.S.,                                                      B312334

 a Person Coming Under the                                         (Los Angeles County
 Juvenile Court Law.                                               Super. Ct. No. 21CCJP00758)


 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 L.T.,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Craig S. Barnes, Judge. Dismissed.
      Konrad S. Lee, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Jacklyn K. Louie, Deputy County
Counsel, for Plaintiff and Respondent.
                      _____________________

      On appeal, Mother L.T. challenges the sufficiency of the
evidence supporting the juvenile court’s exercise of jurisdiction
over her newborn son, K.S., under Welfare and Institutions Code
section 300, subdivision (b).1 Notwithstanding that Mother
tested negative for each of the four drug tests administered
during the dependency proceedings, the juvenile court found
jurisdiction was proper based on Mother’s history of
methamphetamine use and the termination of Mother’s parental
rights relating to K.S.’s siblings, G.S., just three months prior to
adjudication, and B.C., approximately a year and a half prior to
adjudication, due to Mother’s substance abuse and failure to
participate in the case plan.2
      While this appeal was pending, the juvenile court placed
K.S. with Mother and terminated dependency jurisdiction.
Accordingly, Mother’s appeal is moot, and she has not
demonstrated any nonspeculative prejudice as a result of the
jurisdictional findings. Thus, we dismiss Mother’s appeal.




      1All subsequent statutory references are to the Welfare
and Institutions Code unless otherwise specified.
      2The juvenile court found the evidence was insufficient to
remove K.S. from Mother’s custody, and Mother does not
challenge the juvenile court’s dispositional orders on appeal.
      K.S.’s father, Gene S., is not a party to this appeal.




                                  2
      FACTUAL AND PROCEDURAL BACKGROUND
A.     Prior Child Welfare History
       In 2019, the juvenile court removed Mother’s children,
infant son G.S. and teenager B.C., from Mother due to Mother’s
methamphetamine use. The juvenile court sustained allegations
that, inter alia, G.S. tested positive for amphetamines at his
birth.
       On September 9, 2020, the juvenile court terminated family
reunification services relating to G.S. On September 25, 2019,
the juvenile court terminated jurisdiction as to B.C., and granted
sole legal and physical custody of B.C. to her father, Bradley C.
In January 2021, the juvenile court terminated Mother’s parental
rights as to G.S. Neither B.C. nor G.S. is a subject of this appeal.
B.     Dependency Proceedings Relating to K.S.
       In December 2020, while dependency proceedings relating
to G.S. were pending, K.S. was born. At this birth, Mother tested
negative for substances. The following day, the Department of
Children and Family Services (DCFS) received a general neglect
referral based on Mother’s failure to reunify with G.S. due to
substance abuse. There was no indication that K.S. was in
immediate danger.
       On February 18, 2021, DCFS filed a petition alleging K.S.
came within the jurisdiction of the juvenile court under section
300, subdivisions (b) and (j). DCFS alleged that K.S. suffered or
there was a substantial risk of him suffering serious harm based
upon Mother’s history of methamphetamine and amphetamine
use. Further, DCFS alleged risk of harm to K.S. based upon G.S.
and B.C.’s status as current and prior dependents of the juvenile
court.




                                 3
      On February 23, 2021, the juvenile court found that DCFS
demonstrated a prima facie case that K.S. was a person described
by section 300. Further, it found that reasonable services existed
to prevent K.S. being detained from Mother and released K.S. to
Mother’s home. The juvenile court ordered DCFS to provide
maintenance services to K.S. and his parents, conduct
unannounced visits in the family home, and to provide case-
appropriate referrals to the parents, including drug testing for
Mother.
      Mother tested negative for substances on January 12, 2021,
March 4, 2021, March 19, 2021, and April 1, 2021. The
jurisdiction and disposition report does not indicate that Mother
missed any tests or had any positive results.
      On April 23, 2021, the juvenile court acknowledged that the
recent negative tests were “commendable” but found that
“look[ing] at all of the circumstances,” including the “unresolved”
issues pertaining to the siblings’ case, DCFS had met its burden
of proof sufficient to sustain the allegations in the petition. It
thus found K.S. a dependent of the juvenile court under section
300, subdivisions (b) and (j). However, the court did not find that
clear and convincing evidence supported a basis for removal from
Mother’s custody. The juvenile court ordered Mother to
participate in random drug tests, a 12-step program, and
parenting, individual, and drug counseling.
      Mother timely appealed.
      While the appeal was pending, on October 20, 2021, the
juvenile court placed K.S. with Mother and terminated the
dependency proceedings. Mother’s time to appeal from the
juvenile court order terminating jurisdiction and awarding




                                4
custody has expired, and Mother has not initiated an appeal from
that order.
                          DISCUSSION
       In respondent’s brief and by a separate motion to dismiss,
DCFS argues Mother’s appeal is moot because there is no longer
an active controversy and no effective relief that we may grant.
       “A question becomes moot when, pending an appeal from a
judgment of a trial court, events transpire which prevent the
appellate court from granting any effectual relief.” (Lester v.
Lennane (2000) 84 Cal.App.4th 536, 566.) “ ‘A reversal in such a
case would be without practical effect, and the appeal will
therefore be dismissed.’ ” (In re Dani R. (2001) 89 Cal.App.4th
402, 404; see In re N.S. (2016) 245 Cal.App.4th 53, 60 [“the
critical factor in considering whether a dependency appeal is
moot is whether the appellate court can provide any effective
relief if it finds reversible error”].) Generally, an order
terminating juvenile court jurisdiction renders an appeal from a
previous order in the dependency proceedings moot where the
appellate court cannot provide effective relief. (In re C.C. (2009)
172 Cal.App.4th 1481, 1488.) “[D]ismissal for mootness in such
circumstances is not automatic, but ‘must be decided on a case-
by-case basis.’ ” (Ibid.)
       An appellate court may exercise its discretion to hear an
otherwise moot appeal where the asserted error “(1) serves as the
basis for [the juvenile court’s] dispositional orders that are also
challenged on appeal [citation]; (2) could be prejudicial to the
appellant or could potentially impact the current or future
dependency proceedings [citations]; or (3) ‘could have other
consequences for [the appellant], beyond jurisdiction.’ ” (In re
Drake M. (2012) 211 Cal.App.4th 754, 762-763.) We also have




                                 5
discretion “to resolve an issue rendered moot by subsequent
events if the question to be decided is of continuing public
importance and is a question capable of repetition, yet evading
review.” (In re Yvonne W. (2008) 165 Cal.App.4th 1394, 1404.)
       Mother argues we should reach the merits of her appeal
because the jurisdictional findings would (1) impair her ability to
serve as a placement option for other family members under
section 361.3, subdivision (a)(5); and (2) subject Mother to
registration in the Child Abuse Central Index (CACI) under the
Child Abuse and Neglect Reporting Act (CANRA; Pen. Code,
§ 11164 et seq.). We are not persuaded.
       Section 361.3, subdivision (a)(5) provides that in
considering the appropriateness of a relative placement, the
social worker and court must consider “[t]he good moral character
of the relative and any other adult living in the home, including
whether any individual residing in the home has a prior history
of violent criminal acts or has been responsible for acts of child
abuse or neglect.” However, Mother has already had allegations
of neglect as a result of substance abuse sustained as to two other
children: G.S. and B.C. These findings are not remote in time.
Indeed, the juvenile court terminated Mother’s parental rights as
to G.S. only three months prior to its jurisdictional findings
relating to K.S. Thus, to the extent the jurisdictional findings
relating to K.S. would preclude Mother from relative placement,
it is more likely than not that Mother is already precluded from
relative placement due to the sustained petitions relating to G.S.
and B.C. Moreover, Mother concedes she does not “presently
ha[ve] relatives that might be subject to placement under section
361.3.” Accordingly, any prejudice or consequences to Mother as
a result of the jurisdictional findings is purely speculative, and




                                6
we will not exercise our discretion to hear the merits of Mother’s
moot appeal on this basis.
       As to Mother’s second argument, CANRA requires DCFS to
“forward to the Department of Justice a report in writing of every
case it investigates of known or suspected child abuse or severe
neglect that is determined [by the agency] to be substantiated.”
(Pen. Code, § 11169, subd. (a), italics added.)
       “ ‘Severe neglect’ means the negligent failure of a person
having the care or custody of a child to protect the child from
severe malnutrition or medically diagnosed nonorganic failure to
thrive. ‘Severe neglect’ also means those situations of neglect
where any person having the care or custody of a child willfully
causes or permits the person or health of the child to be placed in
a situation such that his or her person or health is endangered,
as proscribed by [s]ection 11165.3, including the intentional
failure to provide adequate food, clothing, shelter, or medical
care.” (Pen. Code, § 11165.2, subd. (a).) In contrast, “ ‘[g]eneral
neglect’ means the negligent failure of a person having the care
or custody of a child to provide adequate food, clothing, shelter,
medical care, or supervision where no physical injury to the child
has occurred.” (Pen. Code, § 11165.2, subd. (b).)
       Also, CANRA requires that at the time DCFS forwards the
report to the Department of Justice, it must “also notify in
writing the known or suspected child abuser that he or she has
been reported to [CACI].” (Pen. Code, § 11169, subd. (c).)
       Mother has not demonstrated that she is in danger of
having the jurisdictional findings as to K.S. deemed to be “severe
neglect.” Nor has she claimed to have received the notice
required by Penal Code section 11169, subdivision (c) relating to
K.S., or even relating to G.S. or B.C. Thus, Mother has not




                                 7
provided any legal or factual basis for her assertion that she may
be subject to inclusion in CACI. Further, if Mother were to be
included in CACI, the sustained allegations relating to G.S. and
B.C. already provided bases for doing so. Thus, Mother has not
demonstrated prejudice or adverse consequences as a result of
the jurisdictional findings relating to K.S, and we will not
exercise our discretion to consider the merits of her appeal.
                          DISPOSITION
      We dismiss the appeal as moot.
      NOT TO BE PUBLISHED


                                          KELLEY, J.*


We concur:



             ROTHSCHILD, P. J.



             BENDIX, J.




      *Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                8